Citation Nr: 1721237	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2016, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.

The Veteran submitted a claim to reopen his claim of entitlement to service connection for allergic rhinitis in January 2017.  In correspondence dated in January 2017, the Agency of Original Jurisdiction (AOJ) stated that the allergic rhinitis claim is currently on appeal.  This issue is not on appeal, as entitlement to service connection for allergic rhinitis was denied by the Board in July 2016.  The Veteran is advised that his January 2017 correspondence does not meet the standards of a complete claim under 38 C.F.R. §  3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In this case, the Veteran essentially contends that his sinusitis developed during service, as he experienced head colds, congestion and a sore throat during service, and has since continued to suffer from these symptoms.

The Veteran's service treatment records include a November 1987 complaint of sore throat for five days and a June 1989 report of shortness of breath and an assessment of a head cold.  The next week, the Veteran complained of continued sinus congestion; an assessment of allergic rhinitis was rendered.  Sore throat was again reported in June 1991.  The Veteran denied a history of sinusitis on an April 1992 report of medical history.

The Veteran's post-service treatment records include reports of an upper respiratory infection in October 1992, chest and nasal congestion in July 1994, sinus 
congestion and post-nasal drip in February 1997, and sinus congestion in September 1997 and March 1998.  He was diagnosed with sinusitis in October 1999 by a private provider after reporting a sore throat, fever, nasal sinus congestion and drainage.  He continued to endorse a history of sinusitis symptoms during private and VA treatment, including in 2003 and 2004.  The sinusitis diagnosis was confirmed by a VA examiner in May 2004.  

In its prior remand, the Board noted that the Veteran was treated for sinusitis in service and following service, and it remanded the case to afford the Veteran a VA examination.  The Board directed that the examiner provide an opinion concerning whether sinusitis was incurred in service, to include a discussion of the post-2000 assessments and diagnoses of sinusitis in the VA and private treatment records.  

In August 2016 a VA clinician examined the Veteran and opined that it was less likely than not that his sinusitis was incurred in or caused by his service.  She explained that there were no service treatment records pertaining to sinusitis, except the April 1992 medical history report on which the Veteran denied sinusitis.  She also noted that sinusitis was diagnosed by the VA examiner in May 2004, but she did not discuss other treatment records or provide additional rationale.

Remand is required to obtain a new VA opinion because the examiner did not consider the Veteran's in-service reports of sinusitis symptoms, and did not discuss the post-service sinusitis treatment as directed by the Board.  The Board is obliged to ensure that an examination provided to a Veteran is adequate and that its prior remand directives are complied with.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a new VA opinion should be provided.

Additionally updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from August 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Forward the claims file to the clinician who conducted the August 2016 VA examination for review.  If that clinician is unavailable, send the claims file to another clinician.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sinusitis is causally related to service?  Please explain why or why not.  In providing this opinion, the clinician should comment on the significance, if any, of the Veteran's reports of sinus congestion, a sore throat, shortness of breath, and a head cold as documented in the service treatment records; his post-service reports of sinusitis symptoms beginning in October 1992; and the diagnosis of sinusitis by a private provider in October 1999.

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

